Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9-10, 12-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hilbert et al. (2018/0052582).
 	Regarding claim 1, Hilbert discloses a method comprising: controlling, by one or more processors, a display environment including a plurality of display regions, the one or more processors configured to display respective content items in the respective display regions of the plurality of display regions and configured to set one or more values corresponding to one or more parameters of the plurality of display regions for displaying respective content items in the plurality of display regions (Fig. 6a); 
receiving, by the one or more processors, from a client device (par. 45; input devices 2306, 2308, 2310, 2312), a wager corresponding to a live event displayed in a first display region of the plurality of display regions (par. 75); 
determining, by the one or more processors,  that the  wager causes a display region modification condition to be satisfied (par. 75); and 
modifying, by the one or more processors, responsive to determining that the display region modification condition is satisfied, the first display region by adjusting a first number of pixels assigned to the first display region (par. 75 and 76).
Regarding claim 3, Hilbert discloses identifying, by the one or more processors, at least one display region within the display environment within a predetermined distance from the client device (par. 75).
Regarding claim 4, Hilbert discloses dynamically changing, by the one or more processors, a second number of pixels allocated to a second content item on the first display region, the second number of pixels different from the first number of pixels (according to par. 75, there are different games with different sizes on the display screen).
Regarding claim 5, Hilbert discloses receiving, by the one or more processors, a first event record including at least one of a log-in event, a received commitment, updating a fantasy line-up, or modifying a user profile (par. 145-147).
Regarding claim 6, Hilbert discloses dynamically increasing, by the one or more processors, the second number of pixels allocated to the second content item responsive to a second event record at the client device; and dynamically decreasing, by the one or more processors, the first number of pixels assigned to the first display region (according to par. 75 and 76, the sizes of the game bubbles are increased or decreased based on the game events).
Regarding claim 7, Hilbert discloses dynamically increasing, by the one or more processors, the second number of pixels allocated to the second content item responsive to a plurality of event records received via a plurality of client devices; and dynamically decreasing, by the one or more processors, the first number of pixels assigned to the first display region (according to par. 75 and 76, the sizes of the game windows are increased or decreased based on the game events or bets from the players; Fig. 23 shows a plurality of client devices for controlling the games).
Regarding claim 9, Hilbert discloses assigning, by the one or more processors, responsive to the wager, one or more display regions of the plurality of display regions to a display zone of the client device (see Fig 6a, 6b, and 23).
Regarding claim 10, Hilbert discloses switching, by the one or more processors, a first content item on the first display region to a second content item on the first display region responsive to the wager (par. 75).
Regarding claim 12, Hilbert discloses generating, by the one or more processors, a third content item for the first display region based on a plurality of client devices within a predetermined distance from the first display region; and dynamically changing, by the one or more processors, the second number of pixels allocated to the second content item on the first display region and a third number of pixels allocated to the third content item on the first display region, the third number of pixels different from the second number of pixels (according to par. 73-76, there are multiple game windows on the screen; each of game window sizes changes according to the game events; Fig. 23 shows a plurality of client devices for controlling the games).
Regarding claim 13, Hilbert discloses dynamically changing, by the one or more processors, responsive to a score change in the live event, the first number of pixels assigned to the first display region (par. 73-76).  
	Regarding claim 14, Hilbert discloses dynamically changing, by the one or more processors, responsive to a change in betting activity corresponding to the live event, the first number of pixels assigned to the first display region (par. 73-76).
	Regarding claims 15, and 17-20, see similar rejections as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilbert et al. (2018/0052582) in view of Underkoffler et al. (2018/0012567).
	Regarding claim 2, Hilbert does not disclose modifying the first display region comprises modifying a location value of the first display region.  Underkoffler, from the similar field of endeavor, teaches the modification of the location of the display region based on the position of the viewer (par. 45).  By changing the position of the display region based on the position of the viewer, a better view for the viewer can be achieved (note Fig. 2a).  Hence, knowing that the viewing position of the viewer relating to the display (140, 153) is critical in Hilbert, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Underkoffler into Hilbert so that the position of the display region in Hilbert could be changed and the attention of the viewer could be maximized (par. 75 in Hilbert).  
	Regarding claim 11, Hilbert does not disclose determining, by the one or more processors, a location of the client device responsive to the wager; and identifying, by the one or more processors, the first display region based on the location of the client device.  Underkoffler discloses the step of determining the location of the client device and the step of identifying the first display region based on the location of the client device (note Fig. 2a).  By determining the location of the client device, a better view for the viewer can be achieved (note Fig. 2a).  Hence, knowing that the viewing position of the viewer relating to the display (140, 153) is critical in Hilbert, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Underkoffler into Hilbert so that the position of the display region in Hilbert could be changed and the attention of the viewer could be maximized (par. 75 in Hilbert).  
	Regarding claim 16, see rejection to claim 2.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422